 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDLawrence Security,Inc.andInternational Union ofGuardsandWatchmen,Independent.Case19-CA-7137November 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOUpon a charge filed on June 10, 1974, and amendedon July 15, 1974, by International Union of Guards andWatchmen, Independent, herein called the Union, andduly served on Lawrence Security, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 19, issued a complaint on July 16, 1974, againstRespondent, alleging that Respondent has engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an AdministrativeLaw Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 29, 1974, fol-lowing a Board election in Case 19-RC-6783, theUnion was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;' and that,commencing on or about June 20, 1974, and at all timesthereafter,Respondent has refused, and continues todate to refuse, to bargain collectively with the Union asthe exclusive bargaining representative, and to furnishthe Union with a current list of home addresses of unitemployees, although the Union has requested and isrequesting it to do so. On July 24, 1974, Respondentfiled its answer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On August 5, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, arguing that Respondent was attempting torelitigate issues previously determined in the underly-ing representation proceeding. Subsequently, on Au-gust 22, 1974, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for SummaryOfficial noticeis taken ofthe record in the representationproceeding,'Case 19-RC-6783, asthe term"record"is defined in Secs102 68 102 69(g)of theBoard'sRules and Regulations,Series 8, asamended SeeLTVElectrosystems, Inc,166 NLRB 938 (1967, enfd 388 F.2d 683 (C A 4,1968),Golden Age Beverage Co.,167 NLRB 151 (1967), enfd 415 F 2d 26(C A. 5, 1969),Intertype Co. v Penello,269 F Supp 573 (D C VA, 1957),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A. 7, 1968), Sec9(d) of the NLRAJudgment should not be granted. Respondent there-after filed a Statement in opposition to Motion forSummary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answerto the complaint and Statement in Op-position to the Motion for Summary Judgment, Re-spondent admits the factualallegations,but denies thevalidity of the election and consequent certification be-cause of union misconduct prior to and during theelection in the underlying representation proceedingand irregularities in the selection and use of the pollingplace. The General Counsel contends that Respondentmerely seeks review of the Board's certification andthat its affirmative defense consists solely of matterswhich previously had been raised before the Board andrejected.We agree with the General Counsel.Our review of the record herein, including the recordinCase 19-RC-6783, reveals that an election con-ducted pursuant to a Stipulation for Certification UponConsent Election on November 8, 1973, resulted in avote of 32 to 17 in favor of the Union with 7 ballotschallenged. Respondent filed timely objections to con-duct affecting the results of the election in which italleged, in substance, that: (1) The Union paid em-ployees' parking fees at the place of election; (2) em-ployees were instructed by the Union to leave theirnames with a parking attendant from whom the Unionsecured thenames;(3)Respondent's proposed votingplace was rejected and Respondent was not notified ofthe location selected until it received the official elec-tion notice; (4) the Union falsely accused Respondentof delaying the election; and (5) the union literaturepromised a waiver of initiation fees if the Union wonthe election. After investigation, the Regional Directorissued his Report on Objections in which he recom-mended that Respondent's objections be overruled intheir entirety and the Union be certified. Respondentfiled timely exceptions to the Regional Director's re-port as it pertained to three objections and a supportingbrief in which it requested the Board to set aside theelection.In its Decision and Certification of RepresentativeissuedMay 29, 1974,2 the Board adopted the Re-gionalDirector'sfindingsand conclusions,withmodification, and his recommendation to overrule theobjections to the election. The Board, accordingly, cer-2 210 NLRB 1048.215 NLRB No. 8 LAWRENCE SECURITY, INC.tified the Union as the exclusive bargaining representa-tive of the employees in the stipulated appropriate unit.The contentions of the Respondent in this unfair laborpractice proceeding are the same as those advanced inthe underlying representationcase,which the Boardhas previously considered and rejected.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ingwere or could have been litigated in the prior re-presentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to rexamine the decision made in therepresentation proceeding.We therefore find that theRespondent has not raised any issue which is properlylitigable inthis unfair labor practice proceeding.Weshall,accordingly, grant theMotion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, an Oregon corporation with facilitieslocated in California, Oregon, and Washington, is en-gaged in the business of providing guards and securityservices to business firms in the aforementioned States.During the past year, a representative period, Respond-ent had a gross volume of business exceeding $500,000,sold goods and services valued in excess of $50,000directly to customers located outside the State of Ore-gon, and purchased and received goods and servicesvalued in excess of $50,000 directly from vendorslocated outside the State of Oregon.We find, on the basis of the foregoing, the Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDInternational Union of Guards and Watchmen, In-dependent,is a labor organization within the meaningof Section2(5) of the Act.3 SeePittsburgh Plate Glass Co. v. N.LR.B.,313 U S 146, 162 (1941),Rules and Regulationsof theBoard,Secs 102 69(c)IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unit71The following employeesof theRespondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section9(b) of the Act:All employees employed by the Employer whoare working in or out of the Seattle, Washington,district office, excluding all office clerical em-ployees, professional employees and supervisors asdefined in the Act and those employees working inthe Tri-Cities,Washington, vicinity and in Van-couver,Washington, who are currently repre-sented by another labor organization.2.The certificationOn November 8, 1973, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Direc-tor for Region 19 designated the Union as their re-presentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employees insaid unit on May 29, 1974, and the Union continues tobe such exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 31, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargainingrepresentative of all the employees inthe above-described unit and to provide it with a cur-rent list of home addresses of unit employees. Com-mencing onor about June 20, 1974, and continuing atall times thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collectivebargaining of all employees in said unit and'to providethe information requested.Accordingly, we find that the Respondent has, sinceJune 20, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engagingin unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act. 72DECISIONSOF NATIONAL LABOR RELATIONS BOARDIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHavingfound that Respondenthas engaged in andis engagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gaincollectively with the Union as the exclusive re-presentative of all employees in the appropriate unit,and provide the Union with the information requested,and, ifan understandingis reached, embody such un-derstandingin a signed agreement.In order to insure that the employees in the approri-ate unitwill be accorded the services of their selectedbargainingagent for the period provided by law, weshall construe the initial period of certificationas begin-ning on the date Respondentcommencesto bargain ingood faith with the Union as the recognizedbargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Lawrence Security, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. International Union of Guards and Watchmen,Independent, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees employed by the Employer who areworking in or out of the Seattle, Washington, districtoffice, excluding all office clerical employees, profes-sional employees and supervisors as defined in the Actand those employees working in the Tri-Cities, Wash-ington, vicinity and in Vancouver, Washington, whoare currently represented by another labor organiza-tion, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since May 29, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collectivebargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about June 20, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit and provide the Union with acurrent list of home addresses of unit employees, Re-spondent has engagedin and is engagingin unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced,and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engagedin and is engag-ing inunfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant of Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, LawrenceSecurity, Inc., its officers,agents,successors, and as-signs, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union of Guardsand Watchmen, Independent, as the exclusivebargain-ing representative of its employees in the following ap-propriate unit:All employees employed by the Employer whoare working in or out of the Seattle, Washington,district office, excluding all office clerical em-ployees, professional employees and supervisors asdefined in the Act and those employees working inthe Tri-Cities,Washington, vicinity and in Van-couver,Washington, who are currently repre-sented by another labororganization.(b) Refusing to provide the Union with a current listof home addresses of employees in the above-men-tioned unit.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act. LAWRENCE SECURITY, INC.732.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and provide the Union witha current list of the home addresses of employees in theunit, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its Seattle,Washington, district officecopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 19 after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in thenoticereading "Posted by Order of theNational LaborRelationsBoard" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning ratesof pay, wages, hours, and other termsand conditions of employment with InternationalUnion of Guards and Watchmen, Independent, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT refuse to provide the Union with acurrent list of home addresses of employees in thebelow-mentioned unit.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the right guaranteed them by Section 7of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, andprovide the Union with a current list of homeaddresses of employees in the bargaining unit, and,if an understanding is reached, embody each un-derstanding in a signed agreement. The bargainingunit is:All employees employed by the Employerwho are working in or out of the Seattle, Wash-ington, district office, excluding all office cleri-calemployees,professional employees andsupervisors as defined in the Act and those em-ployees working in the Tri-Cities, Washington,vicinity and in Vancouver, Washington, whoare currently represented by another labor or-ganization.LAWRENCE SECURITY, INC